DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-17), drawn to a textile, in the reply filed on 03/05/2021 is acknowledged. Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/05/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.






Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-7 and 9-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. ("Infrared-Transparent Visible-Opaque Fabrics for Wearable Personal Thermal Management" ACS Photonics. Vol 2. Pgs 769-778. 2015) in view of Blackford et al. (US 2018/0192720 A1) and Jen (US 2003/0215632 A1) when taken with the evidence of PennState (Materials Research Institute – “UV-Vis-NIR”). 
Regarding Claim 1, Tong teaches an infrared-transparent visible-opaque fabric (ITVOF) that provides passive cooling via the transmission of thermal radiation emitted by the human 
Tong also suggests that it is favorable for the ITVOFs to have low transmittance (i.e. high reflectivity) of light in the visible wavelength range to ensure ITVOF-based clothing is opaque to the human eye (see Pg. 774). However, Tong does not specifically address the ideal reflectivity to radiation in the visible light range or in the surrounding wavelengths such as the claimed range of 0.3 µm to 2 µm nor does Tong teach a textile comprising particulate fillers dispersed within the polyethylene matrix. 
In the analogous art of cooling fabrics, Blackford suggests that the goal of their inventive fabric is to provide cooling to the wearer of the fabric by reflecting sunlight (see [0024]). Blackford teaches a textile comprising a multispectral cooling element including a reflective metal oxide such as ZnO with characteristic average particle sizes less than 0.4 µm (see [0026] and [0031]-[0033]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate ZnO particles with a size less than 0.4 µm into the ITVOF of Tong for the benefit of increased reflection of sunlight and, correspondingly, enhanced cooling. 
Blackford applies the ZnO particles to the fabric surface (via a surface foil) and does not teach the incorporation of ZnO particles in the threads of the fabric itself. However, in the analogous art of fiber products comprising reflective metal oxide particles, Jen teaches a fiber filament having ultraviolet blocking particles that are preferably incorporated directly into the fibers rather than included via a surface coating. Jen suggests that this direct incorporation ensures the quality of the textile is maintained by avoiding phenomenon such as the wash effect whereby an ultraviolet-blocking covering is removed due to repeated washing (see [0016]). 
Regarding the property wherein the textile has a weighted average reflectivity of radiation over a wavelength range of 0.3 µm to 2 µm of at least 40%, although the prior art does not disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art combination since the combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. 
Furthermore, Blackford teaches that cooling is provided to the wearer by creating fabrics that limit sunlight transmission, specifically solar light in the UV, visible, and near IR spectrum or those wavelengths that reach the surface of the earth (see [0024]-[0027]). Blackford also suggests that transmission/reflection characteristics of a cooling fabric are influenced by variables such as the physical characteristics and chemical constitution of the multispectral cooling elements (the ZnO particle composition). As evidenced by PennState, the ultraviolet/visible region covers wavelengths from about 200-800 nm and the near-IR region covers wavelengths from about 800-2500 nm corresponding to a total range of 200-2500 nm or 0.2-2.5 µm. Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the textile of Tong in view of Blackford and Jen, minimizing transmission (i.e. maximizing reflectivity) of light in the UV/Visible/Near-IR range, such as in the range of 0.3 µm to 2 µm which is within the range disclosed by Penn State. Likewise, it would have been obvious to one of ordinary skill, in maximizing reflectivity, to select weighted average reflectivity of light in the above range, such as at least 40%, in 

Regarding Claims 2-3, Tong in view of Blackford and Jen teaches the textile according to Claim 1 above wherein the matrix includes polyethylene (a polyolefin). 

Regarding Claim 4, Tong in view of Blackford and Jen teaches the textile according to Claim 1 above wherein the ZnO particulate fillers have a characteristic average size less than 0.4 µm (less than 400 nm) which overlaps with the claimed range of “10 nm to 4000 nm”. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.
The Examiner notes that a “characteristic average size” is regarded to teach the same property of a particulate as the claimed “peak particle size”. 

Regarding Claims 5-7, Tong in view of Blackford and Jen teaches the textile according to Claim 1 above wherein the particulate fillers are ZnO or zinc oxide (an inorganic metal oxide). 

Regarding Claim 9, Tong in view of Blackford and Jen teaches the textile according to Claim 1 above wherein the transmittance of infrared radiation, such as at a wavelength of 9.5 µm is at least 64% which falls within the claimed range of “at least 60%”. 

Regarding Claim 10, Tong in view of Blackford and Jen teaches the textile according to Claim 1 above. Regarding the property of the instant claim wherein the textile has a weighted average reflectivity of radiation over a wavelength range of 0.3 µm to 2 µm of at least 60%, although the prior art does not disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art combination since the combination teaches an invention with a substantially similar structure and chemical composition as the claimed 
Furthermore, as discussed in more detail above (see Claim 1), it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the textile of Tong in view of Blackford and Jen, minimizing transmission (i.e. maximizing reflectivity) of light in the UV/Visible/Near-IR range, such as in the range of 0.3 µm to 2 µm. Likewise, it would have been obvious to one of ordinary skill, in maximizing reflectivity, to select weighted average reflectivity of light in the above range, such as at least 60%, in accordance with the requirements of the desired application (i.e. warmer/sunnier applications necessitate a higher average reflectance).  

Regarding Claim 14, Tong in view of Blackford and Jen teaches the textile according to Claim 1 above which comprises fibers including a polyethylene matrix and ZnO particulate fillers dispersed within said matrix. 

Regarding Claim 15, Tong in view of Blackford and Jen teaches the textile according to Claim 1 above wherein the matrix is a textile of polyethylene fibers (matrix) including ZnO particulate fillers dispersed therein. The combination does not explicitly teach a textile comprising a film. However, Tong also teaches films of polyethylene that display promising transmittance of infrared radiation (see Fig. 4b). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the fibrous textile of Tong in view of Blackford and Jen such that the textile is a film (with ZnO particulate fillers dispersed therein). One of ordinary skill in the art would reasonably have expected the elements of the prior art combination to predictably maintain their respective properties or functions after they have been combined and combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. ("Infrared-Transparent Visible-Opaque Fabrics for Wearable Personal Thermal Management" ACS Photonics. Vol 2. Pgs 769-778. 2015), Blackford et al. (US 2018/0192720 A1) and Jen (US 2003/0215632 A1) as applied to Claim 1 above when taken with the evidence of Fluoroplastics (Fluoroplastics Vol. 2 – Melt Processible Fluoropolymers, The Definitive User’s Guide and Data Book) and Knovel (Knovel Critical Tables Vol. 2). 
Regarding Claim 8, Tong in view of Blackford and Jen teaches the textile according to Claim 1 above. The textile includes fibers of a polyethylene matrix comprising ZnO particulate fillers. As evidenced by Fluoroplastics, polyethylene has a refractive index of 1.51. As evidenced by Knovel, ZnO has a refractive index of 2. The difference in refractive index between the particulate fillers and the matrix is ±33% with respect to the refractive index of the matrix which falls within the claimed range of “at least ±5%”.  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. ("Infrared-Transparent Visible-Opaque Fabrics for Wearable Personal Thermal Management" ACS Photonics. Vol 2. Pgs 769-778. 2015), Blackford et al. (US 2018/0192720 A1) and Jen (US 2003/0215632 A1) as applied to Claim 1 above, and further in view of Hsu et al. ("Radiative Human Body Cooling by Nanoporous Polyethylene Textile" Science. Vol 353. Issue 6303. Pgs 1019-1023. 2016).
Regarding Claim 11, Tong in view of Blackford and Jen teaches the textile according to Claim 1 above but the combination does not teach a textile wherein the polyethylene matrix material of the fibers is porous. In the analogous art of reflective polymeric materials, Hsu teaches a nanoporous polyethylene textile that has interconnected pores ranging in diameter from 50 to 1000 nm (see Abstract). Hsu suggests that said pore sizes are in the size range comparable with the wavelength of visible light which scatter visible light strongly and make 

Regarding Claim 12, Tong in view of Blackford, Jen, and Hsu teaches the textile according to Claim 11 above. Hsu also teaches a nanoporous polyethylene wherein the interconnected nanopores (with diameters between 50-1000 nm) have a pore volume of ~50% (see Pg. 1020). Therefore, it also would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to further modify the textile of Tong in view of Blackford, Jen, and Hsu such that the volume percentage of pores within the polyethylene fiber matrix is ~50% (which falls within the range recited in the instant claim of “at least 5%”) because Hsu teaches that such a porosity is suitable for cooling fabric applications. One of ordinary skill in the art would reasonably have expected the elements of the prior art combination to predictably maintain their respective properties or functions after they have been combined and combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). 

Regarding Claim 13, Tong in view of Blackford, Jen, and Hsu teaches the textile according to Claim 11 above wherein the polyethylene fiber matrix includes pores with a diameter between 50 and 1000 nm. It is the Examiner’s position that the pore size distribution will necessarily have a peak between 50 and 1000 nm (which falls within the range recited in the instant claim of “10 nm to 4000 nm”) and therefore the textile of the prior art meets the full scope of the instant claim. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. ("Infrared-Transparent Visible-Opaque Fabrics for Wearable Personal Thermal Management" ACS Photonics. Vol 2. Pgs 769-778. 2015) in view of LanXess (COLORTHERM® Pigments for Plastics Shade Card, 2010) when taken with the evidence of Pantone (“How do we see color?”). 
Regarding Claims 16-17, Tong teaches an infrared-transparent visible-opaque fabric (ITVOF) that provides passive cooling via the transmission of thermal radiation emitted by the human body directly to the environment exemplified by a fabric composed of polyethylene fibers (see Abstract). Tong suggests that such a fabric requires a minimum infrared (IR) transmittance of 64% (see Abstract). As seen in Figs. 4b and 6, fabrics of polyethylene are capable of achieving such IR transmittances, particularly at a wavelength of 9.5 µm as claimed.
Tong also suggests that the ITVOF can be colored through the introduction of pigments during fiber formation (see Pg. 774). However, Tong does not explicitly teach a textile comprising particulate fillers dispersed within the polyethylene matrix of the fibers nor does Tong specifically address the property wherein the textile has a peak in reflectivity at a wavelength in the visible range corresponding to a particular color. 
In the analogous art of materials for plastic fibers, LanXess teaches a variety of metal oxide pigments that are suitable for coloring plastic including polyethylene (see Pg. 6, Polymer Suitability Table) such as chrome oxide green pigments which have excellent heat-stability, migration resistance, and weather stability (see Pg. 3). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the ITVOF of Tong by adding chrome oxide green pigment (a particulate material including a metal oxide) to the polyethylene fiber matrix since Tong suggests that the fabric may be colored using such a pigment and LanXess teaches that chrome oxide is suitable for such an application. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. 
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789